Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al (US 20220084654 A1, hereinafter “Flaherty”) in view of WANG et al (WO 2013071499 A1 hereinafter, “WANG”).
7.	With respect to claim 1,
Flaherty discloses a method of operating a food preference algorithm, the method comprising:
retrieving a meal framework comprising at least one food component category  from a meal framework database through operation of a meal selector configured by a preferences profile in a user profile;
generating a meal profile comprising at least one food item retrieved from a food item database through operation of a food component selector configured by the meal framework and the preferences profile;
operating a machine learning food preferences algorithm to:
aggregate user interactions from linked user services associated with the user profile and a meal plan menu comprising the meal profile;
retrieve historic user interactions from a historic database;
retrieve similar user interactions from a global user interaction database; and
generate an updated food preferences control from the user interactions, the historic user interactions, and the similar user interactions; and
applying the updated food preferences control to the preferences profile (Flaherty [0106], [0131], [0172], [0178], [0229] – [0231], [0236] – [0239], [0252] – [0255], [0262], [0267], [0272], [0276] – [0277], [0282], [0287], [0290], [0302] e.g. [0106] As used herein, the term “recent patient history data” shall include data related to recent patient activity (e.g. recently ingested food product, recent physical activity, and the like) and/or recent patient diagnostic information obtained (e.g. diagnostic information recorded by a patient-carried and/or patient-implanted diagnostic device). [0131] FPR 170 can include a request for a particular food category or other classification of an FP 70 to be provided, such as a request selected from the group consisting of: a milkshake; a healthier choice than a milkshake; a food similar to “XXXX” but healthier; a small meal; and/or a large meal. [0172] Patient data 651 can include patient preference information, such as preference data received from user P, such as data selected from the group consisting of: patient likes and/or dislikes (e.g. food product likes and/or dislikes of user P); FP 70 ingestion location preference; FP 70 pickup location preference; FP 70 delivery time and/or date preference; user P patient goal information (e.g. as described herein); and combinations of one, two, or more of these. In some embodiments, algorithm 630 identifies one or more FPs 70 (e.g. one or more FPs 70 to be suggested to user P) based on the patient preference information, such as when algorithm 630 identifies an FP 70 that includes ingredients that user P likes to ingest and/or is convenient for user P to acquire and/or ingest. [0178] Patient data 651 can include recent patient history data, such as information related to user P's recent history, as described herein. In some embodiments, algorithm 630 identifies one or more FPs70 (e.g. one or more FPs 70 to be suggested to user P) based on the recent patient history data, such as when algorithm 630 identifies an FP 70 based on recent activity of user P (e.g. recent food ingestion, recent exercise or other physical activity, recent internet activity, and/or recent location),such as is described herein in reference to FIGS. 6, 7, and/or 8. [0238] In Step 7025, system 10 queries user P (e.g. via user interface 110 of PDD 100) to enter recent patient history data, such as recent food ingested by user P and/or other recent user P activity. [0239] In the embodiment of FIG. 9, stored data 650 comprises patient data 651 which includes at least a preference of user P (“patient preference information” as described herein), such as a food product that user P likes (e.g. desires to ingest) and/or dislikes (e.g. desires to avoid ingesting). [0267] In some embodiments, algorithm 630 performs an analysis based on two, three, four, five, six, seven, or all of: patient medication information (e.g. as described herein in reference to FIG. 3); patient allergy data (e.g. as described herein in reference to FIG. 4); patient diagnostic device data 850 (e.g.as described herein in reference to FIG. 5); recent patient activity (e.g. as estimated by system 10 as described herein in reference to FIG. 6, and/or as described herein in reference to FIG. 7); a previously provided FPD 70b and/or other FP 70 (e.g. as described herein in reference to FIG. 8); a patient preference (e.g. as described herein in reference to FIG. 9); data 650 that has been modified via monitoring of public information by system 10 (e.g. as described herein in reference to FIG. 10);and/or a diet plan for user P. [0276] In some embodiments, stored data 650 includes substitute food product information received from user P, other patients using system 10, and/or other users of system 10. For example, stored data 650 can include substitutes to certain food products (e.g. milkshakes, desserts, and/or other high caloric meals) which user P or previous users of system 10 have had a positive experience ingesting (e.g. were pleased with the particular substitution). In some embodiments, algorithm 630 comprises a learning algorithm, such as an algorithm that modifies substitute food products or performs other modifications over time, based on feedback from user P, any user U, or otherwise. [0302]Subsequently, algorithm 630 can identify FPD 70b based on at least the missing information. In some embodiments, algorithm 630 comprises a machine learning algorithm [as
retrieving a meal framework (e.g. diet plan) comprising at least one food component category (e.g. food category) from a meal framework database through operation of a meal selector configured by a preferences profile in a user profile (e.g. Patient data 651 can include patient preference information);
generating a meal profile comprising at least one food item (e.g. milkshake) retrieved from a food item database through operation of a food component selector configured by the meal framework and the preferences profile (e.g. Patient data 651 can include patient preference information);
operating a machine learning (e.g. machine learning algorithm) food preferences algorithm to:
aggregate user interactions from linked user services associated with the user profile (e.g. Patient data 651 can include patient preference information) and a meal plan menu comprising the meal profile (e.g. diet plan - meal);
retrieve historic user interactions from a historic database (e.g. Patient data 651 can include recent patient history data, such as information related to user P's recent history … the term “recent patient history data” shall include data related to recent patient activity (e.g. recently ingested food product);
retrieve similar user interactions from a global user interaction database (e.g. stored data 650 can include substitutes to certain food products (e.g. milkshakes, desserts, and/or other high caloric meals) which user P or previous users of system 10 have had a positive experience ingesting (e.g. were pleased with the particular substitution)); and
generate an updated food preferences control from the user interactions, the historic user interactions, and the similar user interactions (e.g. algorithm630 identifies one or more FPs 70 (e.g. one or more FPs 70 to be suggested to user P) based on the patient preference information, such as when algorithm 630 identifies an FP 70 that includes ingredients that user P likes to ingest and/or is convenient for user P to acquire and/or ingest … algorithm 630 identifies one or more FPs70 (e.g. one or more FPs 70 to be suggested to user P) based on the recent patient history data, such as when algorithm 630 identifies an FP 70 based on recent activity of user P (e.g. recent food ingestion … algorithm 630comprises a learning algorithm, such as an algorithm that modifies substitute food products or performs other modifications over time, based on feedback from user P, any user U, or otherwise); and
applying the updated food preferences control to the preferences profile]).
Although Flaherty substantially teaches the claimed invention, Flaherty does not explicitly indicate the historic database is a historic interaction database.
WANG teaches the limitations by stating retrieve historic user interactions from a historic interaction database (WANG [0035], [0040] and [0058] e.g. [0035] When users scan (e.g., via a mobile device camera) or otherwise indicate a preference for the identified food, send them a warning, alert, notification, etc.; [0040] By way of example, context information may pertain to real-time or historical interactions that occur between a user and their respective UE 101. It is noted that how a person uses a device can be examined to show specific patterns that represent that user's behaviors or tendencies relative to a given activity or food preference. [0058] In other embodiments, in addition to a location history, the system 100 can maintain a food preference history for each user or UE 101 to further aid in determining when a particular user should be alerted or notified of a food safety incident).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Flaherty and WANG, to provide an approach for efficiently providing food safety identification and warning (WANG [0002]). 
8.	With respect to claim 2,
	Flaherty further discloses wherein the preferences profile comprises meal presets, food likes, food dislikes, food restrictions, health objectives, kcal target, financial budget, brand preferences, and grocer and/or food distributor preferences (Flaherty [0172] e.g. [0172] Patient data 651 can include patient preference information, such as preference data received from user P, such as data selected from the group consisting of: patient likes and/or dislikes (e.g. food product likes and/or dislikes of user P); FP 70 ingestion location preference; FP 70 pickup location preference; FP 70 delivery time and/or date preference; user P patient goal information (e.g. as described herein); and combinations of one, two, or more of these. In some embodiments, algorithm630 identifies one or more FPs 70 (e.g. one or more FPs 70 to be suggested to user P) based on the patient preference information, such as when algorithm 630 identifies an FP 70 that includes ingredients that user P likes to ingest and/or is convenient for user P to acquire and/or ingest).
9.	With respect to claim 3,
	WANG further discloses wherein the linked user services comprise a food tracking service (WANG [0083] e.g. In one embodiment, the food safety platform 103 tracks who reports or votes on particular items and sends notifications, warnings, alerts, etc. associated with the food items of interest to the reporting user).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of WANG, and further in view of Marshall et al (U.S. 20140220516 A1 hereinafter, “Marshall”).
11.	With respect to claim 4,
Although Flaherty and WANG combination substantially teaches the claimed invention, they do not explicitly indicate wherein the linked user services comprises a grocery list service.
Marshall teaches the limitations by stating wherein the linked user services comprises a grocery list service (Marshall [0009] e.g. Furthermore, another important feature in this present invention allows RDs to provide consultative support to any foodservice setting (restaurants, grocers, food manufacturers, cafeterias, etc.), and to create recipes themselves and socially share them via web, mobile or social apps with specific patients or patient populations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Flaherty, WANG and Marshall, to provide an approach for efficiently providing food safety identification and warning (WANG [0002]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
12.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
13.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 9, 2022